
	
		IB
		Union Calendar No. 26
		112th CONGRESS
		1st Session
		H. R. 970
		[Report No.
		  112–52]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 9, 2011
			Mr. Hall (for himself
			 and Mr. Palazzo) introduced the
			 following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		
			April 4, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 9, 2011
		
		
			
		
		A BILL
		To reauthorize the civil aviation research
		  and development projects and activities of the Federal Aviation Administration,
		  and for other purposes.
	
	
		1.Amendments to title 49,
			 United States CodeExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 49, United States Code.
		XFederal Aviation Research
			 and Development Reauthorization Act of 2011
			1001.Short
			 titleThis title may be cited
			 as the Federal Aviation Research and
			 Development Reauthorization Act of 2011.
			1002.DefinitionsIn this title, the following definitions
			 apply:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Federal Aviation
			 Administration.
				(2)FAAThe
			 term FAA means the Federal Aviation Administration.
				(3)Institution of higher
			 educationThe term
			 institution of higher education has the same meaning given the
			 term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
				(4)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
				(5)National Research
			 CouncilThe term National Research Council means the
			 National Research Council of the National Academies of Science and
			 Engineering.
				(6)NOAAThe
			 term NOAA means the National Oceanic and Atmospheric
			 Administration.
				(7)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				1003.Authorization of
			 appropriations
				(a)In
			 generalSection 48102(a) is
			 amended—
					(1)in the matter before
			 paragraph (1) by striking of this title and inserting of
			 this title and, for each of fiscal years 2011 through 2014, under subsection
			 (g);
					(2)in paragraph (11)—
						(A)in subparagraph (K) by
			 inserting and at the end; and
						(B)in subparagraph (L) by
			 striking and at the end;
						(3)in paragraph (13) by
			 striking and at the end;
					(4)in paragraph (14) by
			 striking the period at the end and inserting a semicolon; and
					(5)by adding at the end the
			 following:
						
							(15)for fiscal year 2011, $165,020,000;
				and
							(16)for each of the fiscal
				years 2012 through 2014,
				$146,827,000.
							.
					(b)Specific program
			 limitationsSection 48102 is amended by inserting after
			 subsection (f) the following:
					
						(g)Specific
				authorizationsThe following
				programs described in the research, engineering, and development account of the
				national aviation research plan required under section 44501(c) are
				authorized:
							(1)Fire Research and Safety.
							(2)Propulsion and Fuel
				Systems.
							(3)Advanced
				Materials/Structural Safety.
							(4)Atmospheric
				Hazards—Aircraft Icing/Digital System Safety.
							(5)Continued
				Airworthiness.
							(6)Aircraft Catastrophic
				Failure Prevention Research.
							(7)Flightdeck/Maintenance/System
				Integration Human Factors.
							(8)System Safety
				Management.
							(9)Air Traffic
				Control/Technical Operations Human Factors.
							(10)Aeromedical
				Research.
							(11)Weather Program.
							(12)Unmanned Aircraft
				Systems Research.
							(13)NextGen—Alternative
				Fuels for General Aviation.
							(14)Joint Planning and
				Development Office.
							(15)NextGen—Wake Turbulence
				Research.
							(16)NextGen—Air Ground
				Integration Human Factors.
							(17)NextGen—Self Separation
				Human Factors.
							(18)NextGen—Weather
				Technology in the Cockpit.
							(19)Environment and Energy
				Research.
							(20)NextGen Environmental
				Research—Aircraft Technologies, Fuels, and Metrics.
							(21)System Planning and
				Resource Management.
							(22)The William J. Hughes
				Technical Center Laboratory
				Facility.
							.
				(c)Program
			 authorizationsIf the other accounts described in the national
			 aviation research plan required under section 44501(c) of title 49, United
			 States Code, are authorized for each of the fiscal years 2011 through 2014, the
			 following research and development activities are authorized:
					(1)Runway Incursion Reduction.
					(2)System Capacity,
			 Planning, and Improvement.
					(3)Operations Concept
			 Validation.
					(4)NAS Weather
			 Requirements.
					(5)Airspace Management
			 Program.
					(6)NextGen—Air Traffic
			 Control/Technical Operations Human Factors.
					(7)NextGen—Environment and
			 Energy—Environmental Management System and Advanced Noise and Emissions
			 reduction.
					(8)NextGen—New Air Traffic
			 Management Requirements.
					(9)NextGen—Operations
			 Concept Validation—Validation Modeling.
					(10)NextGen—System Safety
			 Management Transformation.
					(11)NextGen—Wake
			 Turbulence—Recategorization.
					(12)NextGen—Operational
			 Assessments.
					(13)NextGen—Staffed NextGen
			 Towers.
					(14)Center for Advanced
			 Aviation System Development.
					(15)Airports Technology
			 Research Program—Capacity.
					(16)Airports Technology
			 Research Program—Safety.
					(17)Airports Technology
			 Research Program—Environment.
					(18)Airport Cooperative
			 Research—Capacity.
					(19)Airport Cooperative
			 Research—Environment.
					(20)Airport Cooperative
			 Research—Safety.
					1004.Unmanned aircraft
			 systems
				(a)Research
			 initiativeSection 44504(b) is amended—
					(1)in paragraph (6) by
			 striking and after the semicolon;
					(2)in paragraph (7) by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(8)in conjunction with other
				Federal agencies, as appropriate, to develop technologies and methods to assess
				the risk of and prevent defects, failures, and malfunctions of products, parts,
				and processes for use in all classes of unmanned aircraft systems that could
				result in a catastrophic failure of the unmanned aircraft that would endanger
				other aircraft in the national airspace
				system.
							.
					(b)Systems, procedures,
			 facilities, and devicesSection 44505(b) is amended—
					(1)in paragraph (4) by
			 striking and after the semicolon;
					(2)in paragraph (5)(C) by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the end the
			 following:
						
							(6)to develop a better
				understanding of the relationship between human factors and unmanned aircraft
				system safety; and
							(7)to develop dynamic
				simulation models for integrating all classes of unmanned aircraft systems into
				the national airspace system without any degradation of existing levels of
				safety for all national airspace system
				users.
							.
					1005.Research program on
			 runwaysSection 44505(c) is
			 amended—
				(1)by redesignating
			 paragraphs (3) through (6) as paragraphs (5) through (8); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)improved runway surfaces;
						(4)engineered material
				restraining systems for runways at both general aviation airports and airports
				with commercial air carrier
				operations;
						.
				1006.Research on design
			 for certificationSection
			 44505 is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Research on design for
				certification
							(1)ResearchNot
				later than 1 year after the date of enactment of the
				Federal Aviation Research and Development
				Reauthorization Act of 2011, the Administrator shall conduct
				research on methods and procedures to improve both confidence in and the
				timeliness of certification of new technologies for their introduction into the
				national airspace system.
							(2)Research
				planNot later than 6 months after the date of enactment of the
				Federal Aviation Research and Development
				Reauthorization Act of 2011, the Administrator shall develop a
				plan for the research under paragraph (1) that contains the objectives,
				proposed tasks, milestones, and 5-year budgetary profile.
							(3)ReviewThe
				Administrator shall enter into an arrangement with the National Research
				Council to conduct an independent review of the plan developed under paragraph
				(2) and shall provide the results of that review to the Committee on Science,
				Space, and Technology of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate not later than 18 months
				after the date of enactment of the Federal
				Aviation Research and Development Reauthorization Act of
				2011.
							.
				1007.Airport cooperative
			 research programSection
			 44511(f) is amended—
				(1)in paragraph (1) by
			 striking establish a 4-year pilot and inserting maintain
			 an; and
				(2)in paragraph (4)—
					(A)by striking Not later than 6 months
			 after the expiration of the program under this subsection,  and
			 inserting Not later than September 30, 2012,; and
					(B)by striking
			 program, including recommendations as to the need for establishing a
			 permanent airport cooperative research program and inserting
			 program.
					1008.Centers of
			 excellence
				(a)Government’s share of
			 costsSection 44513(f) is amended to read as follows:
					
						(f)Government’s share of
				costsThe United States
				Government’s share of establishing and operating a center and all related
				research activities that grant recipients carry out shall not exceed 50 percent
				of the costs, except that the Administrator may increase such share to a
				maximum of 75 percent of the costs for any fiscal year if the Administrator
				determines that a center would be unable to carry out the authorized activities
				described in this section without additional
				funds.
						.
				(b)Annual
			 reportSection 44513 is amended by adding at the end the
			 following:
					
						(h)Annual
				reportThe Administrator
				shall transmit annually to the Committee on Science, Space, and Technology of
				the House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate at the time of the President’s budget request a
				report that lists—
							(1)the research projects
				that have been initiated by each center in the preceding year;
							(2)the amount of funding for
				each research project and the funding source;
							(3)the institutions
				participating in each project and their shares of the overall funding for each
				research project; and
							(4)the level of cost-sharing
				for each research
				project.
							.
				1009.Center of
			 excellence for aviation human resource research
				(a)EstablishmentUsing amounts made available under section
			 48102(a) of title 49, United States Code, the Administrator may establish a
			 center of excellence to conduct research on—
					(1)human performance in the
			 air transportation environment, including among air transportation personnel
			 such as air traffic controllers, pilots, and technicians; and
					(2)any other aviation human
			 resource issues pertinent to developing and maintaining a safe and efficient
			 air transportation system.
					(b)ActivitiesActivities conducted under this section may
			 include the following:
					(1)Research, development, and evaluation of
			 training programs for air traffic controllers, aviation safety inspectors,
			 airway transportation safety specialists, and engineers.
					(2)Research and development
			 of best practices for recruitment into the aviation field for mission critical
			 positions.
					(3)Research, in consultation
			 with other relevant Federal agencies, to develop a baseline of general aviation
			 employment statistics and an analysis of future needs in the aviation
			 field.
					(4)Research and the
			 development of a comprehensive assessment of the airframe and powerplant
			 technician certification process and its effect on employment trends.
					(5)Evaluation of aviation
			 maintenance technician school environments.
					(6)Research and an
			 assessment of the ability to develop training programs to allow for the
			 transition of recently unemployed and highly skilled mechanics into the
			 aviation field.
					1010.Interagency research
			 on aviation and the environment
				(a)In
			 generalUsing amounts made available under section 48102(a) of
			 title 49, United States Code, the Administrator, in coordination with NASA and
			 after consultation with other relevant agencies, may maintain a research
			 program to assess the potential effect of aviation on the environment and, if
			 warranted, to evaluate approaches to address any such effect.
				(b)Research plan
					(1)In
			 generalThe Administrator, in coordination with NASA and after
			 consultation with other relevant agencies, shall jointly develop a plan to
			 carry out the research under subsection (a).
					(2)ContentsSuch
			 plan shall contain an inventory of current interagency research being
			 undertaken in this area, future research objectives, proposed tasks,
			 milestones, and a 5-year budgetary profile.
					(3)RequirementsSuch
			 plan—
						(A)shall be completed not
			 later than 1 year after the date of enactment of this Act;
						(B)shall be submitted to
			 Congress for review; and
						(C)shall be updated, as
			 appropriate, every 3 years after the initial submission.
						1011.Aviation fuel
			 research and development program
				(a)In
			 generalUsing amounts made available under section 48102(a) of
			 title 49, United States Code, the Administrator, in coordination with the NASA
			 Administrator, shall continue research and development activities into the
			 qualification of an unleaded aviation fuel and safe transition to this fuel for
			 the fleet of piston engine aircraft.
				(b)RequirementsIn
			 carrying out the program under subsection (a), the Administrator shall, at a
			 minimum—
					(1)not later than 120 days
			 after the date of enactment of this Act, develop a research and development
			 plan containing the specific research and development objectives, including
			 consideration of aviation safety, technical feasibility, and other relevant
			 factors, and the anticipated timetable for achieving the objectives;
					(2)assess the methods and
			 processes by which the FAA and industry may expeditiously certify and approve
			 new aircraft and recertify existing aircraft with respect to unleaded aviation
			 fuel;
					(3)assess technologies that
			 modify existing piston engine aircraft to enable safe operation of the aircraft
			 using unleaded aviation fuel and determine the resources necessary to certify
			 those technologies; and
					(4)develop recommendations
			 for appropriate policies and guidelines to facilitate a transition to unleaded
			 aviation fuel for piston engine aircraft.
					(c)CollaborationsIn
			 carrying out the program under subsection (a), the Administrator shall
			 collaborate with—
					(1)industry groups
			 representing aviation consumers, manufacturers, and fuel producers and
			 distributors; and
					(2)other appropriate Federal
			 agencies.
					(d)ReportNot
			 later than 270 days after the date of enactment of this Act, the Administrator
			 shall provide a report to the Committee on Science, Space, and Technology of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate on the plan, information obtained, and policies
			 and guidelines developed pursuant to subsection (b).
				1012.Research program on
			 alternative jet fuel technology for civil aircraft
				(a)Research
			 programUsing amounts made available under section 48102(a) of
			 title 49, United States Code, the Secretary shall conduct a research program
			 related to developing and certifying jet fuel from alternative sources (such as
			 coal, natural gas, biomass, ethanol, butanol, and hydrogen) through grants or
			 other measures authorized under section 106(l)(6) of such title, including
			 reimbursable agreements with other Federal agencies.
				(b)Participation by
			 stakeholdersIn conducting the program, the Secretary shall
			 provide for participation by educational and research institutions and by
			 industry partners that have existing facilities and experience in the research
			 and development of technology for alternative jet fuels.
				(c)CollaborationsIn
			 conducting the program, the Secretary may collaborate with existing interagency
			 programs—
					(1)to further the research
			 and development of alternative jet fuel technology for civil aircraft,
			 including feasibility studies; and
					(2)to exchange information
			 with the participants in the Commercial Aviation Alternative Fuels
			 Initiative.
					1013.Review of FAA’s
			 energy- and environment-related research programs
				(a)ReviewUsing
			 amounts made available under section 48102(a) of title 49, United States Code,
			 the Administrator shall conduct a review of FAA energy-related and
			 environment-related research programs. The review shall assess whether—
					(1)the programs have
			 well-defined, prioritized, and appropriate research objectives;
					(2)the programs are properly
			 coordinated with the energy- and environment-related research programs at NASA,
			 NOAA, and other relevant agencies;
					(3)the programs have
			 allocated appropriate resources to each of the research objectives; and
					(4)there exist suitable
			 mechanisms for transitioning the research results into FAA’s operational
			 technologies and procedures and certification activities.
					(b)ReportA
			 report containing the results of such review shall be provided to the Committee
			 on Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate not later than
			 18 months after the date of enactment of this Act.
				1014.Review of FAA’s
			 aviation safety-related research programs
				(a)ReviewUsing
			 amounts made available under section 48102(a) of title 49, United States Code,
			 the Administrator shall conduct a review of the FAA’s aviation safety-related
			 research programs. The review shall assess whether—
					(1)the programs have
			 well-defined, prioritized, and appropriate research objectives;
					(2)the programs are properly
			 coordinated with the safety research programs of NASA and other relevant
			 Federal agencies;
					(3)the programs have
			 allocated appropriate resources to each of the research objectives;
					(4)the programs should include a determination
			 about whether a survey of participants across the air transportation system is
			 an appropriate way to study safety risks within such system; and
					(5)there exist suitable
			 mechanisms for transitioning the research results from the programs into the
			 FAA’s operational technologies and procedures and certification activities in a
			 timely manner.
					(b)Aviation safety-Related
			 research programs To be assessedThe FAA aviation safety-related
			 research programs to be assessed under the review shall include, at a minimum,
			 the following:
					(1)Air traffic
			 control/technical operations human factors.
					(2)Runway incursion
			 reduction.
					(3)Flightdeck/maintenance
			 system integration human factors.
					(4)Airports technology
			 research—safety.
					(5)Airport Cooperative
			 Research Program—safety.
					(6)Weather Program.
					(7)Atmospheric
			 hazards/digital system safety.
					(8)Fire research and
			 safety.
					(9)Propulsion and fuel
			 systems.
					(10)Advanced
			 materials/structural safety.
					(11)Aging aircraft.
					(12)Aircraft catastrophic
			 failure prevention research.
					(13)Aeromedical
			 research.
					(14)Aviation safety risk
			 analysis.
					(15)Unmanned aircraft
			 systems research.
					(c)ReportNot
			 later than 14 months after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report on the results of such review.
				
	
		April 4, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
